Title: To James Madison from William Eustis, 1 April 1812 (Abstract)
From: Eustis, William
To: Madison, James


1 April 1812, War Department. Lists, for JM’s approval, proposed appointments in the staff department of the U.S. Army: Morgan Lewis of New York as quartermaster general; Zebulon M. Pike, William Swan, William Linnard of Pennsylvania, Anthony Lamb of New York, and Jacob Eustis of Massachusetts as deputy quartermasters; William Jones of Pennsylvania as commissary general of purchases; and Tench Coxe of Pennsylvania, James Taylor of Kentucky, and Thomas Melvill, Jr., of Massachusetts as deputy commissaries.
